Exhibit 10.1

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

This Executive Employment and Severance Agreement (this “Agreement”) is between
Charles J. Rimer (“Executive”) and Whiting Petroleum Corporation (“Whiting” and,
together with its subsidiaries, the “Company”) and effective as of November 15,
2018 (the “Effective Date”).

WHEREAS, the Company desires to employ Executive in a key employee capacity and
expects that Executive’s services will be valuable to the conduct of the
business of the Company; and

WHEREAS, Whiting and Executive desire to specify the terms and conditions on
which Executive will be employed on and after the Effective Date, and under
which Executive will receive severance in the event that Executive separates
from service with the Company under the circumstances described in this
Agreement; and

NOW, THEREFORE, for the consideration described above and other good and
valuable consideration, the parties agree as follows:

1.    Effective Date; Term. This Agreement shall become effective on the
Effective Date and continue until the date that is one year after the Effective
Date (the “Initial Term”). Thereafter, this Agreement shall renew automatically
for successive one year renewal periods unless and until either party provides
written notice to the other party of the intent not to renew this Agreement at
least 180 days prior to the end of the Initial Term or any subsequent term.
Notwithstanding the foregoing, if a Change of Control occurs prior to the end of
the Initial Term or any subsequent term, this Agreement shall be extended
automatically for a two year renewal period beginning on the date of the Change
of Control (a “Post-Change of Control Renewal Period”). Expiration of this
Agreement will not affect the rights or obligations of the parties hereunder
arising out of, or relating to, circumstances occurring prior to the expiration
of this Agreement, which rights and obligations will survive the expiration of
this Agreement.

2.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them:

(a)    “Accrued Benefits” shall mean the following amounts, payable as described
herein: (i) all base salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of Executive or pursuant to any deferred
compensation plan then in effect; (iv) all other payments and benefits to which
Executive (or in the event of Executive’s death, Executive’s surviving spouse or
other beneficiary) is entitled on the Termination Date under the terms of any
benefit plan of the Company, excluding severance payments under any Company
severance policy, practice or agreement in effect on the Termination Date; and
(v) if (and only if) Executive’s employment terminates under the circumstances
described in Section 5(a), an amount equal to Executive’s annual target cash
bonus opportunity (if any) as



--------------------------------------------------------------------------------

established by the Board or the Compensation Committee of the Board for the
fiscal year in which the Termination Date occurs, multiplied by a fraction, the
numerator of which is the number of days that have elapsed during the annual
performance period to the date of Executive’s Separation from Service and the
denominator of which is 365. Payment of Accrued Benefits shall be made (x) with
respect to clauses (i) and (ii), promptly in accordance with the Company’s
prevailing practice; (y) with respect to clauses (iii) and (iv), pursuant to the
terms of the benefit plan or practice establishing such benefits; or (z) with
respect to clause (v), on the first day of the seventh month following the month
in which Executive’s Separation from Service occurs, without interest thereon;
provided that, if on the date of Executive’s Separation from Service, neither
Whiting nor any other entity that is considered a “service recipient” with
respect to Executive within the meaning of Code Section 409A has any stock that
is publicly traded on an established securities market (within the meaning of
Treasury Regulation Section 1.897-1(m)) or otherwise, then the amount described
in clause (v) shall be paid to Executive in cash forty-five (45) days following
the date of Executive’s Separation from Service.

(b)     “Affiliate” shall mean, with respect to any Person, any Person that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with, such Person within the meaning of Code
Section 414(b) or (c); provided that, in applying such provisions, the phrase
“at least 50 percent” shall be used in place of “at least 80 percent” each place
it appears therein.

(c)    “Base Salary” shall mean Executive’s annual base salary with the Company
as in effect from time to time.

(d)    “Beneficial Owner” shall mean a Person who has beneficial ownership of
any securities:

(i)    which such Person or any of such Person’s affiliates has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, (A) securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until such tendered securities are accepted for purchase, or
(B) securities issuable upon exercise of rights issued pursuant to the terms of
any Rights Agreement of the Company, at any time before the issuance of such
securities;

(ii)    which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the

 

2



--------------------------------------------------------------------------------

agreement, arrangement or understanding: (A) arises solely from a revocable
proxy or consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Exchange Act and (B) is not also then reportable on a
Schedule 13D under the Exchange Act (or any comparable or successor report); or

(iii)    which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.

(e)    “Board” shall mean the board of directors of Whiting or a committee of
such Board authorized to act on its behalf in certain circumstances, including
the Compensation Committee of the Board.

(f)    “Cause” shall mean a good faith finding by the Board that Executive has
(i) failed, neglected, or refused to perform the lawful employment duties
related to his or her position or as from time to time assigned to him (other
than due to Disability); (ii) committed any willful, intentional, or grossly
negligent act having the effect of materially injuring the interest, business,
or reputation of the Company; (iii) violated or failed to comply in any material
respect with the Company’s published rules, regulations, or policies, as in
effect or amended from time to time, and such violation or failure has the
effect of materially injuring the interest, business, or reputation of the
Company; (iv) committed an act constituting a felony or misdemeanor involving
moral turpitude, fraud, theft, or material dishonesty; (v) misappropriated or
embezzled any property of the Company (whether or not an act constituting a
felony or misdemeanor); or (vi) breached any material provision of this
Agreement or any other applicable confidentiality, non-compete, non-solicit,
general release, covenant not-to-sue, or other agreement with the Company.

(g)    “Change of Control” shall mean the occurrence of any of the following:

(i)    any Person (other than (A) the Company, (B) a trustee or other fiduciary
holding securities under any employee benefit plan of the Company, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
stockholders of Whiting in substantially the same proportions as their ownership
of stock in Whiting (“Excluded Persons”)) is or becomes the Beneficial Owner,
directly or indirectly, of securities of Whiting (not including in the
securities beneficially owned by such Person any securities acquired directly
from Whiting or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of Whiting or the
combined Voting Power of Whiting’s then outstanding voting securities; or

 

3



--------------------------------------------------------------------------------

(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of Whiting then serving: (A) individuals who, on the
Effective Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Whiting) whose
appointment or election by the Board or nomination for election by Whiting’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving Whiting (or any direct or indirect subsidiary of Whiting) shall not be
Continuing Directors for purposes of this definition until after such
individuals are first nominated for election by a vote of at least two-thirds
(2/3) of the then Continuing Directors and are thereafter elected as directors
by the stockholders of Whiting at a meeting of stockholders held following
consummation of such merger, consolidation, or share exchange; and, provided
further, that in the event the failure of any such persons appointed to the
Board to be Continuing Directors results in a Change of Control, the subsequent
qualification of such persons as Continuing Directors shall not alter the fact
that a Change of Control occurred; or

(iii)    the consummation of a merger, consolidation or share exchange of
Whiting with any other corporation or the issuance of voting securities of
Whiting in connection with a merger, consolidation or share exchange of Whiting
(or any direct or indirect subsidiary of Whiting) pursuant to applicable stock
exchange requirements, other than (A) a merger, consolidation or share exchange
which would result in the voting securities of Whiting outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined Voting
Power of the voting securities of Whiting or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of Whiting (or similar transaction) in which no Person (other
than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of Whiting (not including in the securities
beneficially owned by such Person any securities acquired directly from Whiting
or its Affiliates after the Effective Date, pursuant to express authorization by
the Board that refers to this exception) representing 20% or more of either the
then outstanding shares of common stock of the Company or the combined Voting
Power of the Company’s then outstanding voting securities; or

(iv)    a complete liquidation or dissolution of Whiting is effected or there is
a sale or disposition by Whiting of all or substantially all of Whiting’s assets
(in one transaction or a series of related transactions within any period of 24

 

4



--------------------------------------------------------------------------------

consecutive months), other than a sale or disposition by Whiting of all or
substantially all of Whiting’s assets to an entity at least 75% of the combined
Voting Power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of Whiting immediately
prior to such sale.

Notwithstanding the foregoing, (1) no “Change of Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the outstanding
Shares immediately prior to such transaction or series of transactions continue
to own, directly or indirectly, in the same proportions as their ownership in
Whiting, an entity that owns all or substantially all of the assets or voting
securities of Whiting immediately following such transaction or series of
transactions and (2) to the extent necessary for any amounts considered to be
deferred compensation subject to Code Section 409A to comply with the
requirements of Code Section 409A, the definition of “Change of Control” herein
shall be amended and interpreted in a manner that allows the definition to
satisfy the requirements of a change of control under Code Section 409A solely
for purposes of complying with the requirements of Code Section 409A.

(h)    “COBRA” shall mean the provisions of Code Section 4980B.

(i)    “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.

(j)    “Disability” shall mean, subject to applicable law, any medically
determinable physical or mental impairment that (i) renders Executive unable to
perform the duties of his or her position with the Company and (ii) is expected
to last for a continuous period of not less than six months, all as certified by
a physician reasonably acceptable to the Company or its Successor.

(k)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, as interpreted by rules and regulations issued pursuant thereto, all as
amended and in effect from time to time. Any reference to a specific provision
of the Exchange Act shall be deemed to include reference to any successor
provision thereto.

(l)    “General Release” shall mean a release of claims substantially in the
form set forth in Exhibit B to this Agreement.

(m)    “Good Reason” shall mean the occurrence of any of the following without
the consent of Executive: (i) a material diminution in Executive’s authority,
titles, duties or responsibilities; (ii) a material diminution in the authority,
duties or responsibilities of the supervisor to whom Executive is required to
report; (iii) a material diminution in the budget over which Executive retains
authority; (iv) a requirement that Executive relocate Executive’s principal
place of work to a location more than 40 miles from its location on the date of
this Agreement; (v) a reduction in Executive’s Base Salary; or (vi) a material
breach by Whiting of any provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

(n)    “Separation from Service” shall mean Executive’s termination of
employment from Whiting and each entity that is required to be included in
Whiting’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with Whiting within the meaning
of Code Section 414(c); provided that the phrase “at least 50 percent” shall be
used in place of the phrase “ at least 80 percent” each place it appears therein
or in the regulations thereunder (collectively, “409A affiliates”).
Notwithstanding the foregoing:

(i)    If Executive takes a leave of absence for purposes of military leave,
sick leave or other bona fide leave of absence, Executive will not be deemed to
have incurred a Separation from Service for the first six months of the leave of
absence, or if longer, for so long as Executive’s right to reemployment is
provided either by statute or by contract.

(ii)    Subject to paragraph (i), Executive shall incur a Separation from
Service when the level of bona fide services provided by Executive to Whiting
and its 409A affiliates permanently decreases to a level of 20% or less of the
level of services rendered by Executive, on average, during the immediately
preceding 36 months of employment.

(iii)    If, following Executive’s termination of employment, Executive
continues to provide services to the Company or a 409A Affiliate in a capacity
other than as an employee, Executive will not be deemed to have Separated from
Service as long as Executive is providing bona fide services at a rate that is
greater than 20% of the level of services rendered by Executive, on average,
during the immediately preceding 36 months of service.

(o)    “Severance Payment” shall mean Executive’s Base Salary at the time of the
Termination Date multiplied by 1x plus Executive’s target annual bonus for the
year in which the Termination Date occurs; provided that if Executive’s
Termination Date occurs on or within two years following a Change of Control,
the multiplier described above shall be increased to 2x.

(p)    “Shares” shall mean shares of common stock of Whiting, $.001 par value
per share.

(q)    “Successor” shall mean the person to which this Agreement is assigned
upon a Sale of Business within the meaning of Section 10.

(r)    “Termination Date” shall mean the date of Executive’s termination of
employment from the Company, as further described in Section 4.

(s)    “Voting Power” shall mean the voting power of the outstanding securities
of Whiting having the right under ordinary circumstances to vote at an election
of the Board.

 

6



--------------------------------------------------------------------------------

3.    Employment of Executive

(a)    Position.

(i)    Executive shall serve in the position of Chief Operating Officer in a
full-time capacity. In such positions, Executive shall have such duties and
authority as is customarily associated with such positions and shall have such
other titles, duties and responsibilities, consistent with Executive’s
positions, as may be assigned from time to time by the Board. Executive will be
based at the Company’s headquarters in Denver, Colorado, subject to reasonable
required travel on the Company’s business.

(ii)    Executive will devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continue to serve on any board of
directors or trustees of any business corporation or any charitable
organization, to serve on civic and charitable institutions and to manage
Executive’s personal financial affairs; further provided in each case, and in
the aggregate, that such activities do not conflict or unreasonably interfere
with the performance of Executive’s duties hereunder or conflict with Section 7.

(b)    Base Salary. Whiting shall pay Executive a Base Salary in regular
installments in accordance with the Company’s usual payroll practices. The Base
Salary shall be an amount equal to the annual rate of $525,000, subject to
increase, but not decrease, from time to time as determined by the Board.

(c)    Bonus and Equity Incentives. Executive shall be entitled to participate
in such annual and/or long-term cash and equity incentive plans and programs of
Whiting as are generally provided to the senior executives of Whiting. If a
Change of Control occurs when Executive is employed under this Agreement, then
the Company shall cause (i) all restrictions on any restricted stock or
restricted stock unit awards made to Executive prior to the Change of Control to
lapse such that Executive is fully and immediately vested in such awards upon
such Change of Control; (ii) any stock options or stock appreciation rights
granted to Executive prior to the Change of Control pursuant to the Company’s
equity-based incentive plan(s) to be fully and immediately vested upon such
Change of Control; and (iii) any performance shares, performance units or
similar performance-based equity awards granted to Executive pursuant to the
Company’s equity-based incentive plan(s) to be earned on a pro rated basis
according to the portion of the performance period that has elapsed through the
date of the Change of Control as if all performance requirements had been
satisfied at the target level (or such higher level as would have been achieved
if performance through the date of the Change of Control of had continued
through the end of the performance period). In addition, on and after a Change
of Control, to assure that Executive will have an opportunity to earn incentive

 

7



--------------------------------------------------------------------------------

compensation, Executive shall be included in a bonus plan of the Employer which
shall satisfy the standards described below (such plan, the “Bonus Plan”).
Bonuses under the Bonus Plan shall be payable with respect to achieving such
financial or other goals reasonably related to the business of the Company as
the Company shall establish (the “Goals”), all of which Goals shall be
attainable, prior to the end of the Post-Change of Control Renewal Period, with
approximately the same degree of probability as the most attainable goals under
the Company’s bonus plan or plans as in effect at any time during the 180-day
period immediately prior to the Change of Control (whether one or more, the
“Company Bonus Plan”) and in view of the Company’s existing and projected
financial and business circumstances applicable at the time. The amount of the
bonus (the “Bonus Amount”) that Executive is eligible to earn under the Bonus
Plan shall be no less than 100% of Executive’s target award provided in such
Company Bonus Plan (such bonus amount herein referred to as the “Targeted
Bonus”), and in the event the Goals are not achieved such that the entire
Targeted Bonus is not payable, the Bonus Plan shall provide for a payment of a
Bonus Amount equal to a portion of the Targeted Bonus reasonably related to that
portion of the Goals which were achieved. Payment of the Bonus Amount shall not
be affected by any circumstance occurring subsequent to the end of the
Post-Change of Control Renewal Period, including termination of Executive’s
employment.

(d)    Employee Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual and/or long-term incentive
programs, which are addressed in Section 3(c)) as in effect from time to time on
the same basis as those benefits are generally made available to other senior
executives of Whiting. On and after a Change of Control, Executive shall be
included: (i) to the extent eligible thereunder (which eligibility shall not be
conditioned on Executive’s salary grade or on any other requirement which
excludes persons of comparable status to Executive unless such exclusion was in
effect for such plan or an equivalent plan immediately prior to the Change of
Control), in any and all plans providing benefits for the Company’s salaried
employees in general (including but not limited to group life insurance,
hospitalization, medical, dental, and long-term disability plans) and (ii) in
plans provided to executives of the Company of comparable status and position to
Executive (including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, stock option, stock appreciation, stock
bonus, cash bonus and similar or comparable plans); provided that in no event
shall the aggregate level of benefits under the plans described in clause
(i) and the plans described in clause (ii), respectively, in which Executive is
included be less than the aggregate level of benefits under plans of the Company
of the type referred to in such clause, respectively, in which Executive was
participating immediately prior to the Change of Control.

(e)    Business Expenses. The reasonable business expenses incurred by Executive
in the performance of Executive’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies.

(f)    Vacation. Executive shall be entitled to five weeks of vacation per year.

 

8



--------------------------------------------------------------------------------

4.    Termination of Employment. Executive’s employment with the Company will
terminate during the term of this Agreement, and this Agreement will terminate
on the date of such termination, as follows:

(a)    Executive’s employment will terminate upon Executive’s death.

(b)    If Executive is Disabled, and if within 30 days after Whiting notifies
Executive in writing that it intends to terminate Executive’s employment,
Executive shall not have returned to the performance of Executive’s duties
hereunder on a full-time basis, Whiting may terminate Executive’s employment,
effective immediately following the end of such 30-day period.

(c)    Whiting may terminate Executive’s employment with or without Cause (other
than as a result of Disability which is governed by Section 4(b)) by providing
written notice to Executive that indicates in reasonable detail the facts and
circumstances alleged to provide a basis for such termination. A notice by
Whiting to Executive pursuant to Section 1 of the intent not to renew this
Agreement shall not constitute termination by Whiting pursuant to this
Section 4(c). If the termination is without Cause, Executive’s employment will
terminate on the date specified in the written notice of termination. If the
termination is for Cause, Executive shall have 30 days from the date the written
notice is provided, or such longer period as Whiting may determine to be
appropriate, to cure any conduct or act, if curable, alleged to provide grounds
for termination of Executive’s employment for Cause. If the alleged conduct or
act constituting Cause is not curable, Executive’s employment will terminate on
the date specified in the written notice of termination. If the alleged conduct
or act constituting Cause is curable but Executive does not cure such conduct or
act within the specified time period, Executive’s employment will terminate on
the date immediately following the end of the cure period. Notwithstanding
anything to the contrary herein, on and after a Change of Control, a
determination of Cause shall only be made by the Board of Directors of the
Successor, which may terminate Executive for Cause only after providing
Executive (i) written notice as set forth above, (ii) the opportunity to appear
before such board and provide rebuttal to such proposed termination, and
(iii) written notice following such appearance confirming such termination and
certifying that the decision to terminate Executive for Cause was approved by at
least 66% of the members of such board, excluding Executive. Unless otherwise
directed by Whiting, from and after the date of the written notice of proposed
termination, Executive shall be relieved of his or her duties and
responsibilities and shall be considered to be on a paid leave of absence
pending any final action by Whiting or the Board of Directors of the Successor
confirming such proposed termination. Notwithstanding anything to the contrary
in this Agreement, if a Change of Control occurs and Executive’s employment with
the Company is terminated (other than a termination due to Executive’s death or
as a result of Disability) during the period of 180 days prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by
Executive that such termination of employment (x) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(y) otherwise arose in connection with or in anticipation of a Change of
Control, then for all purposes of this Agreement such termination of employment
shall be deemed a termination following such Change of Control.

 

9



--------------------------------------------------------------------------------

(d)    Executive may terminate his or her employment for or without Good Reason
by providing written notice of termination to Whiting that indicates in
reasonable detail the facts and circumstances alleged to provide a basis for
such termination. If Executive is alleging a termination for Good Reason,
Executive must provide written notice to Whiting of the existence of the
condition constituting Good Reason within 90 days of the initial existence of
such condition, and Whiting must have a period of at least 30 days following
receipt of such notice to cure such condition. If such condition is not cured by
Whiting with such 30-day period, Executive’s termination of employment from the
Company shall be effective on the date immediately following the end of such
cure period.

5.    Payments upon Termination.

(a)    Entitlement to Severance. Subject to the other terms and conditions of
this Agreement, Executive shall be entitled to the Accrued Benefits, and to the
severance benefits described in Section 5(c), in either of the following
circumstances while this Agreement is in effect:

(i)    Executive’s employment is terminated by Whiting without Cause, except in
the case of death or Disability; or

(ii)    Executive terminates his or her employment with the Company for Good
Reason.

For the avoidance of doubt, if Executive dies or becomes Disabled after
receiving a notice by Whiting that Executive is being terminated without Cause,
or after providing notice of termination for Good Reason, then Executive’s
estate, heirs and beneficiaries, in the case of the Executive’s death, or
Executive or his or her personal representative, in the case of Executive’s
Disability, shall be entitled to the Accrued Benefits and the severance benefits
described in Section 5(c) at the same time such amounts would have been paid or
benefits provided to Executive had he or she lived or not become Disabled.

(b)    General Release Requirement. As an additional prerequisite for receipt of
the severance benefits described in Section 5(c), Executive must execute,
deliver to Whiting, and not revoke (to the extent Executive is allowed to do so)
the General Release within 22 calendar days following the termination of
Executive’s employment.

(c)    Severance Benefits; Timing and Form of Payment. Subject to the
limitations imposed by Section 6, if Executive is entitled to severance
benefits, then:

(i)    Company shall pay Executive the Severance Payment in a lump sum in cash
on the first day of the seventh month following the month in which Executive’s
Separation from Service occurs, without interest thereon; provided that, if on
the date of Executive’s Separation from Service, neither Whiting nor any other
entity that is considered a “service recipient” with respect to Executive

 

10



--------------------------------------------------------------------------------

within the meaning of Code Section 409A has any stock that is publicly traded on
an established securities market (within the meaning of Treasury Regulation
Section 1.897-1(m)) or otherwise, then the Severance Payment shall be paid to
Executive in cash forty-five (45) days following the date of Executive’s
Separation from Service.

(ii)    Until the earlier of 18 months after the date of Executive’s Separation
from Service or such time as Executive has obtained new employment and is
covered by benefits which in the aggregate are at least equal in value to the
following benefits, Executive shall continue to be covered, at the expense of
the Company, by the same or equivalent life insurance, hospitalization, medical,
dental and vision coverage as Executive received (or, if higher, as was required
hereunder) immediately prior to Executive’s Separation from Service, subject to
the following:

(A)    Following the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv) and, if necessary, the Employer shall amend such health plan
to comply therewith.

(B)    If provision of any such health benefits would subject the Company or its
benefits arrangements to a penalty or adverse tax treatment, then the Company
shall provide a cash payment to Executive in an amount reasonably determined by
the Company to be equivalent to the COBRA premiums for similar benefits.

(C)    During the first six months following Executive’s Separation from
Service, Executive shall pay the Company for any life insurance coverage that
provides a benefit in excess of $50,000 under a group term life insurance
policy. After the end of such six month period, the Company shall make a cash
payment to Executive equal to the aggregate premiums paid by Executive for such
coverage, and thereafter such coverage shall be provided at the expense of the
Company for the remainder of the period as set forth above; provided that this
clause (C) shall cease to apply if on the date of Executive’s Separation from
Service, neither Whiting nor any other entity that is considered a “service
recipient” with respect to Executive within the meaning of Code Section 409A has
any stock which is publicly traded on an established securities market (within
the meaning of Treasury Regulation Section 1.897-1(m)) or otherwise.

(D)    If Executive’s Separation from Service occurs following a Change of
Control, such benefits shall be provided until the earlier of 24 months after
the date of Executive’s Separation from Service or such time as Executive has
obtained new employment and is covered by benefits which in the aggregate are at
least equal in value to the benefits described in the first sentence of this
subsection.

 

11



--------------------------------------------------------------------------------

All payments shall be subject to payroll taxes and other withholdings in
accordance with the Company’s (or the applicable employer of record’s) standard
payroll practices and applicable law.

(d)    Other Termination of Employment. If Executive’s employment terminates for
any reason other than those described in Section 5(a), Executive (or Executive’s
estate in the event of his or her death), shall be entitled to receive only the
Accrued Benefits.

6.    Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
the Company (in the aggregate “Total Payments”), would constitute an “excess
parachute payment,” then the Total Payments to be made to Executive shall be
reduced such that the value of the aggregate Total Payments that Executive is
entitled to receive shall be One Dollar ($1) less than the maximum amount which
Executive may receive without becoming subject to the tax imposed by Code
Section 4999 or which the Company may pay without loss of deduction under Code
Section 280G(a); provided that the foregoing reduction in the amount of Total
Payments shall not apply if the After-Tax Value to Executive of the Total
Payments prior to reduction in accordance herewith is greater than the After-Tax
Value to Executive if Total Payments are reduced in accordance herewith. For
purposes of this Agreement, the terms “excess parachute payment” and “parachute
payments” shall have the meanings assigned to them in Code Section 280G, and
such “parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Code
Section 1274(b)(2). Within 20 business days following delivery of the notice of
termination or notice by Whiting to Executive of its belief that there is a
payment or benefit due Executive that will result in an excess parachute payment
as defined in Code Section 280G, Executive and Whiting, at Whiting’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel selected by Whiting, which opinion sets forth: (A) the
amount of the Base Period Income, (B) the amount and present value of Total
Payments, (C) the amount and present value of any excess parachute payments
without regard to the limitations of this Section 6, (D) the After-Tax Value of
the Total Payments if the reduction in Total Payments contemplated under this
Section 6 did not apply, and (E) the After-Tax Value of the Total Payments
taking into account the reduction in Total Payments contemplated under this
Section 6. As used in this Section 6, the term “Base Period Income” means an
amount equal to Executive’s “annualized includible compensation for the base
period” as defined in Code Section 280G(d)(1). For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by Whiting’s independent auditors in accordance with the principles
of Code Sections 280G(d)(3) and (4), which determination shall be evidenced in a
certificate of such auditors addressed to Whiting and Executive. For purposes of
determining the After-Tax Value of Total Payments, Executive shall be deemed to
pay federal income taxes and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
Termination Payment is to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality of Executive’s
domicile for income tax

 

12



--------------------------------------------------------------------------------

purposes on the date the Termination Payment is to be made, net of the maximum
reduction in federal income taxes that may be obtained from deduction of such
state and local taxes. Such opinion shall be dated as of the Termination Date
and addressed to Whiting and Executive and shall be binding upon the Company and
Executive. If such opinion determines that there would be an excess parachute
payment and that the After-Tax Value of the Total Payments taking into account
the reduction contemplated under this Section is greater than the After-Tax
Value of the Total Payments if the reduction in Total Payments contemplated
under this Section did not apply, then the Termination Payment hereunder or any
other payment determined by such counsel to be includible in Total Payments
shall be reduced or eliminated as specified by Executive in writing delivered to
Whiting within five business days of Executive’s receipt of such opinion or, if
Executive fails to so notify Whiting, then as Whiting shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, Executive and Whiting
shall obtain, at Whiting’s expense, and the legal counsel may rely on in
providing the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by Executive. Notwithstanding the foregoing, the provisions of this Section 6,
including the calculations, notices and opinions provided for herein, shall be
based upon the conclusive presumption that the following are reasonable: (1) the
compensation and benefits provided for in Section 3 and (2) any other
compensation, including but not limited to the Accrued Benefits, earned prior to
the date of Executive’s Separation from Service by Executive pursuant to the
Company’s compensation programs if such payments would have been made in the
future in any event, even though the timing of such payment is triggered by the
Change of Control or Executive’s Separation from Service. If the provisions of
Code Sections 280G and 4999 are repealed without succession, then this Section 6
shall be of no further force or effect.

7.    Covenants by Executive.

(a)    Confidentiality. In consideration for Executive’s employment by the
Company, Executive agrees that Executive shall, during Executive’s employment
with the Company and thereafter, maintain the confidentiality of any and all
information about the Company which is not generally known or available outside
the Company, including without limitation, strategic plans, technical and
operating know-how, business strategy, trade secrets, customer information,
business operations and other proprietary information (“Confidential
Information”), and Executive will not, directly or indirectly, disclose any
Confidential Information to any person or entity, or use any Confidential
Information, whether for Executive’s own benefit, the benefit of any new
employer or any other person or entity or any other purpose, in any manner. If
Executive receives notice that he must disclose Confidential Information
pursuant to a subpoena or other lawful process, Executive must notify the
Company immediately. Upon termination of employment with the Company, Executive
will immediately return to the Company all written or electronically stored
confidential or proprietary information in whatever format it is contained.

 

13



--------------------------------------------------------------------------------

(b)     Non-Competition/Non-Solicitation.

(i)    During Executive’s employment with the Company and for a period of one
year following Executive’s Termination Date if such Termination Date occurs
prior to a Change of Control or two years following Executive’s Termination Date
if such Termination Date occurs after a Change of Control (each, a “Restricted
Period”), Executive agrees that Executive shall not, directly or indirectly,
manage, operate, join, control, be employed by or participate in the management,
operation or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner or investor in, any
operations of a business that are in competition with the business of the
Company in the material plays or fields in which the Company has or proposes to
have operations as set forth on Exhibit A to this Agreement, which Exhibit A may
be modified prior to the time of Executive’s termination of employment by the
Board upon written notification of such modification to Executive (the “Whiting
Plays and Fields”); provided, however, that nothing in this Section 7(b) shall
prohibit Executive from (A) participating in operations of a business to the
extent such operations are not in competition with the business of the Company
in the Whiting Plays and Fields, or (B) participating solely as a passive
investor in oil wells or similar investments, owning 5% or less of the
outstanding securities of any class of any issuer whose securities are
registered under the Exchange Act, or making passive investments in any hedge,
private equity or mutual fund or similar investment vehicle.

(ii)    During Executive’s employment with the Company and during the applicable
Restricted Period, Executive agrees not to, in any form or manner, directly or
indirectly, on his or her own behalf or in combination with others (A) solicit,
induce or influence any customer, supplier, lender, lessor or any other person
with a business relationship with the Company to discontinue or reduce the
extent of such business relationship, or (B) recruit, solicit or otherwise
induce or influence any employee of the Company to discontinue their employment
with the Company.

(c)    Disclosure and Assignment to the Company of Inventions and Innovations.

(i)    Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement,
(1) that are along the lines of the business, work or investigations of the
Company to which Executive’s employment relates or as to which Executive may
receive information due to Executive’s employment with the Company, or (2) that
result from or are suggested by any work which Executive may do for the Company
or (3) that are otherwise made through the use of Company time, facilities or
materials. To the extent any of the Innovations is copyrightable, each such
Innovation shall be considered a “work for hire.”

 

14



--------------------------------------------------------------------------------

(ii)    Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.

(iii)    Executive agrees to make and maintain for the Company adequate and
current written records of all such Innovations;

(iv)    Upon any termination of Executive’s employment, employee agrees to
deliver to the Company promptly all items which belong to the Company or which
by their nature are for the use of Company employees only, including, without
limitation, all written and other materials which are of a secret or
confidential nature relating to the business of the Company. For the avoidance
of doubt, upon any such termination, Executive may make and retain an electronic
copy of Executive’s contacts list and calendar.

(v)    In the event Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent or copyright resulting from any such application.

(d)    Remedies Not Exclusive. In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of the Company
and that damages, if any, and remedies of law for such breach may be inadequate
and indeterminable. The Company, upon Executive’s breach of this Section 7,
shall therefore be entitled (in addition to and without limiting any other
remedies that the Company may seek under this Agreement or otherwise at law or
in equity) to seek from any court of competent jurisdiction equitable relief by
way of temporary or permanent injunction and without being required to post a
bond, to restrain any violation of this Section 7, and for such further relief
as the court may deem just or proper in law or equity. The prevailing party in
any action to enforce this Section 7 shall be entitled to reimbursement by the
other party for the prevailing party’s reasonable attorneys fees and costs.

 

15



--------------------------------------------------------------------------------

(e)    Severability of Provisions. If any restriction, limitation, or provision
of this Section 7 is deemed to be unreasonable, onerous, or unduly restrictive
by a court of competent jurisdiction, it shall not be stricken in its entirety
and held totally void and unenforceable, but shall remain effective to the
maximum extent possible within the bounds of the law. If any phrase, clause or
provision of this Section 7 is declared invalid or unenforceable by a court of
competent jurisdiction, such phrase, clause, or provision shall be deemed
severed from this Section 7, but will not affect any other provision of this
Section 7, which shall otherwise remain in full force and effect. The provisions
of this Section 7 are each declared to be separate and distinct covenants by
Executive.

8.    Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address appearing at the end of this Agreement and to the
Company with attention to the Chief Executive Officer of Whiting and the General
Counsel of Whiting. Either party may change its address by written notice in
accordance with this paragraph.

9.    Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
and to provide the benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company. However, Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise.

10.    Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. If Whiting experiences a Change of Control, or otherwise
sells, assigns or transfers all or substantially all of its business and assets
to any person or if Whiting merges into or consolidates or otherwise combines
(where Whiting does not survive such combination) with any person (any such
event, a “Sale of Business”), then Whiting shall assign all of its right, title
and interest in this Agreement as of the date of such event to such person, and
Whiting shall cause such person, by written agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
from and after the date of such assignment all of the terms, conditions and
provisions imposed by this Agreement upon the Company. Failure of Whiting to
obtain such agreement prior to the effective date of such Sale of Business shall
be a breach of this Agreement constituting “Good Reason” hereunder, except that
for purposes of implementing the foregoing the date upon which such Sale of
Business becomes effective shall be the Termination Date. In case of such
assignment by Whiting and of assumption and agreement by such person, as used in
this Agreement, “Whiting” shall thereafter mean the person which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such person. Executive shall, in his or her discretion, be entitled to proceed
against any or all of such persons, any person which theretofore was such a
successor to Whiting, and Whiting (as so defined) in any action to enforce any
rights of Executive hereunder. Except as provided in this Section 10, this
Agreement shall not be assignable by Whiting. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of Whiting.

 

16



--------------------------------------------------------------------------------

11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
Executive and the Company, including any dispute as to the calculation of
Executive’s Benefits, Base Salary, Bonus Amount or any Severance Payment
hereunder, shall be submitted to arbitration in Colorado in accordance with the
procedures of the American Arbitration Association. The determination of the
arbitrator shall be conclusive and binding on the Company and Executive, and
judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

12.    Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts in the State of Colorado and specifically waives any and all
objections to such jurisdiction and venue.

13.    Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and will
not be used in construing it.

14.    Invalid Provisions. Subject to Section 7(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.

15.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

16.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement except where other
agreements are specifically noted, adopted, or incorporated by reference. This
Agreement otherwise supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Executive
by Company, and all such agreements shall be void and of no effect. Each party
to this Agreement acknowledges that no representations, inducements, promises,
or agreements, oral or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein, and that no other
agreement, statement, or promise not contained in this Agreement will be valid
or binding.

17.    Modification. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Whiting and Executive.

18.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement on the Effective Date.

 

EXECUTIVE /s/ Charles J. Rimer Charles J. Rimer  

 

 

 

Address

 

WHITING PETROLEUM CORPORATION By:   /s/ Bradley J. Holly   Bradley J. Holly  
Chief Executive Officer and President



--------------------------------------------------------------------------------

EXHIBIT A

WHITING PLAYS AND FIELDS

Bakken Play in Mountrail, McKenzie, Stark, Dunn, Golden Valley, Billings,
Williams, Divide and McClean Counties, North Dakota and Richland and Roosevelt
Counties, Montana

Niobrara Play in Weld County, Colorado



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is between Whiting
Petroleum Corporation, which in this Agreement is referred to as “Whiting
Petroleum” or the Employer, and Charles J. Rimer, who is referred to as “Rimer”
or the Employee.

1.    Background. Whiting Petroleum and Rimer acknowledge that Rimer’s
employment with Whiting Petroleum is ending (or has ended), effective [Date].
Both Rimer and Whiting Petroleum desire an amicable separation and to fully and
finally compromise and settle any differences that may exist between them on the
terms set forth in this Agreement.

2.    Employment Termination. Rimer understands that his employment with Whiting
Petroleum is considered ended and his separation from service was effective
[Date] (the “Separation Date”), based on reasons discussed between Rimer and
Whiting Petroleum. Whiting Petroleum and Rimer are subject to an Executive
Employment and Severance Agreement dated [Date] (“Employment Agreement”) that
provides for Rimer’s receipt of certain separation benefits if he executes an
agreement with a general release of all claims that is acceptable to Whiting
Petroleum: this is that agreement.

3.    Severance Pay and Benefits. In return for the execution of this Agreement,
it becoming effective (see paragraph 18), and Rimer honoring (and continuing to
honor) all of its terms, Whiting Petroleum will provide Rimer with the severance
pay and benefits in accordance with Section 5.c. of the Employment Agreement.

4.    Acknowledgement. Rimer understands that the severance pay and benefits
identified in paragraph 3 above will not be paid or provided unless he accepts
this Agreement, it becomes effective (see paragraph 18), and he honors (and
continues to honor) all of its terms.

5.    Release. Rimer understands and agrees that his acceptance of this
Agreement means that, except as stated in paragraph 7, he is forever waiving and
giving up any and all claims he may have, whether known or unknown, against
Whiting Petroleum, its parent, subsidiaries, and related companies, their
insurers, their officers, directors, employees and agents for any personal
monetary relief for himself, benefits or remedies that are based on any act or
failure to act that occurred before he signed this Agreement. Rimer understands
that this release and waiver of claims includes claims for or relating to:
(a) his employment and the termination of his employment; (b) any Whiting
Petroleum policy, practice, contract or agreement, including, but not limited,
to the Employment Agreement; (c) any tort or personal injury relating to Rimer’s
employment or termination of employment; (d) any policies, practices, laws or
agreements governing the payment of wages, commissions or other compensation,
including, but not limited, to the Colorado Wage Act, the Colorado Minimum Wage
Order No. 30, and all terms for compensation under the Employment Agreement;
(e) any laws governing employment discrimination or retaliation including (to
the extent applicable), but not limited to, Title VII of the Civil Rights Act,
the Employee Retirement Income Security Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act (ADEA), the Older Worker Benefit
Protection Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the National Labor Relations Act (NLRA), the Colorado
Anti-Discrimination Act, C.R.S. 24-34-401 et seq., the City and County of
Denver’s Anti-Discrimination Ordinance, and any other applicable state or local
laws; (f) any laws or agreements that provide for punitive, exemplary or
statutory damages; and (g) any laws or agreements that provide for the payment
of attorney fees, costs or expenses.



--------------------------------------------------------------------------------

6.    Future Employment. Rimer agrees that he is not now or hereafter entitled
to employment or reemployment with Whiting Petroleum and he agrees not to
knowingly seek such employment, on any basis or through an employment agency.
Rimer further agrees and acknowledges that should he apply for any position in
contradiction of this paragraph, Whiting Petroleum may completely ignore such
application and fail to consider it based on this paragraph.

7.    Claims Not Waived. Rimer understands that this Agreement does not waive
any claims that he may have: (a) for compensation for illness or injury or
medical expenses under any worker’s compensation statute; (b) for benefits under
any plan currently maintained by Whiting Petroleum that provides for retirement
benefits (however, Rimer agrees and acknowledges that the severance pay and
benefits provided in paragraph 3 above shall not be considered or included for
purposes of any retirement benefit contribution or plan); (c) under any law or
any policy or plan currently maintained by Whiting Petroleum that provides
health insurance continuation or conversion rights; (d) to indemnity, defense or
insurance coverage for acts undertaken by him within the scope and course of his
employment pursuant to applicable directors and officers insurance coverage,
laws requiring indemnification for such acts, or the bylaws of the Company that
require such indemnification; (e) under this Agreement; or (f) that by law
cannot be released or waived.

8.    Government Cooperation. Nothing in this Agreement prohibits Rimer from
cooperating with any government agency, including the National Labor Relations
Board or the Equal Employment Opportunity Commission, or any similar State
agency. Further, Rimer understands that nothing in this Agreement (including any
obligation in Paragraphs 5 or 9) prohibit him from reporting a possible
violation of federal, state, or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, or any agency (including but
not limited to the National Labor Relations Board or the Equal Employment
Opportunity Commission) or Inspector General, or making other disclosures that
are protected under any whistleblower provision of federal, state, or local law
or regulation.

9.    Prior Confidentiality Agreement(s). Rimer agrees and understands that this
Agreement does not supersede any obligation to which he was subject under a
prior agreement while employed with Whiting Petroleum that addresses
confidentiality, noncompetition, patents or copyright. Rimer acknowledges that
he was, and continues to be, subject to those obligations contained in
Section 7, and all subsections to Section 7, of the Employment Agreement, and
that he is expressly re-affirming his commitment to those obligations by
executing this Agreement, and acknowledging that his failure to abide by such
obligations will constitute a material breach of this Agreement.

10.    Trade Secrets/Defend Trade Secrets Act. Nothing in this Agreement (or any
prior agreement on confidentiality to which Rimer may be subject) diminishes or
limits any protection granted by law to trade secrets or relieves Rimer of any
duty not to disclose, use, or misappropriate any information that is a trade
secret, for as long as such information remains a trade secret. Additionally,
nothing in this Agreement (or any prior agreement on confidentiality

 

2



--------------------------------------------------------------------------------

to which Rimer may be subject) is intended to discourage Rimer from reporting
any theft of trade secrets to the appropriate government official pursuant to
the Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or
federal law. Additionally, under the DTSA, a trade secret may be disclosed to
report a suspected violation of law and/or in an anti-retaliation lawsuit, as
follows:

a.    An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: (A)
is made (1) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

b.    An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual: (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order. Nothing in this Agreement (or any prior agreement on
confidentiality to which Rimer may be subject) shall limit, curtail or diminish
the Whiting Petroleum’s statutory rights under the DTSA, any applicable state
law regarding trade secrets or common law.

11.    Relinquishment Of Positions. As of the Separation Date, Rimer
acknowledges that he has fully and completely relinquished any and all
officerships, directorships or other positions that he held with Whiting
Petroleum and any of its affiliates.

12.    Nonadmission. Rimer and Whiting Petroleum both acknowledge and agree that
nothing in this Agreement is meant to suggest that Whiting Petroleum has
violated any law or contract or that Rimer has any claim against Whiting
Petroleum.

13.    Voluntary Agreement. Rimer acknowledges and states that he has entered
into this Agreement knowingly and voluntarily.

14.    Consulting An Attorney. Rimer acknowledges that Whiting Petroleum has
told him that he should consult an attorney of his own choice about this
Agreement and every matter that it covers before signing this Agreement, and
that he has been provided an meaningful opportunity for such consultation.

15.    Obligation to Pay Attorney Fees and Costs. Rimer understands and agrees
that if he violates the commitments he has made in this Agreement, Whiting
Petroleum may seek to recover any payments and/or the value of any benefits
provided in this Agreement, with the exception of One Thousand Dollars ($1,000),
and that, except as provided in paragraph 16, he will be responsible for paying
the actual attorney fees and costs incurred by Whiting Petroleum in enforcing
this Agreement or in defending a claim released by paragraph 5.

16.    Exception to Attorney Fees Obligation. The obligation to pay Whiting
Petroleum’s attorney fees and costs does not apply to an action by Rimer
regarding the validity of this Agreement under the ADEA.

 

3



--------------------------------------------------------------------------------

17.    Complete Agreement. Rimer understands and agrees that this document
contains the entire agreement between him and Whiting Petroleum relating to his
employment and the termination of his employment, that this Agreement, except as
provided in paragraph 9, supersedes and displaces any prior agreements and
discussions relating to such matters and that he may not rely on any such prior
agreements or discussions.

18.    Effective Date. This Agreement shall not be effective until seven
(7) days after Rimer signs it and returns it to Whiting Petroleum’s Vice
President, General Counsel and Corporate Secretary. During that seven (7)-day
period, Rimer may revoke his acceptance of this Agreement by delivering to
Whiting Petroleum’s Vice President, General Counsel and Corporate Secretary a
written statement stating he wishes to revoke this Agreement or not be bound by
it.

19.    Final and Binding Effect. Rimer understands that if he signs this
Agreement, returns it to Whiting Petroleum, and fails to revoke it consistent
with paragraph 18, it will have a final and binding effect and that by signing
and returning this Agreement (and not revoking it) he may be giving up legal
rights. Rimer also acknowledges that this Agreement may be signed in
counter-parts (meaning by him and Whiting Petroleum separately) and that
facsimile, copy or PDF copy signatures shall be treated as just as valid as
original signatures.

20.    Exclusive Jurisdiction and Venue. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Whiting Petroleum and Rimer
agree that the forum and venue for any legal or equitable action or proceeding
arising out of, or in connection with, this Agreement will lie in the
appropriate federal or state courts in the State of Colorado and each
specifically waives any and all objections to such jurisdiction and venue.

21.    Future Cooperation. Rimer agrees to reasonably cooperate with Whiting
Petroleum in the future and to provide to Whiting Petroleum truthful
information, testimony or affidavits requested in connection with any matter
that arose during Rimer’s employment. This cooperation may be performed at
reasonable times and places and in a manner as to not interfere with any other
employment or business activities that Rimer may have at the time of request.
Whiting Petroleum agrees to reimburse Rimer for expenses incurred in providing
such cooperation, so long as such expenses are approved in advance by Whiting
Petroleum, including, if applicable, any legal fees and expenses reasonably
incurred by Rimer if Rimer and Whiting Petroleum agree in good faith that Rimer
should retain counsel independent of the counsel for Whiting Petroleum in order
to cooperate as provided hereinabove.

22.    Return of Property. Rimer acknowledges an obligation and agrees to return
all Whiting Petroleum property, unless otherwise specified in this paragraph.
This includes all files, memoranda, documents, records, credit cards, keys and
key cards, computers, laptops, personal digital assistants, cellular telephones,
Blackberry devices or similar instruments, other equipment of any sort, badges,
vehicles, and any other property of Whiting Petroleum. In addition, Rimer agrees
to provide any and all access codes or passwords necessary to gain access to any
computer, program or other equipment that belongs to Whiting Petroleum or is
maintained by Whiting Petroleum or on company property. Further, Rimer
acknowledges an obligation and agrees not to destroy, delete or disable any
company property, including items, files and materials on computers and laptops.

 

4



--------------------------------------------------------------------------------

23.    Divisibility of Agreement or Modification by Court. Rimer understands
that, to the extent permitted by law, the invalidity of any provision of this
Agreement will not and shall not be deemed to affect the validity of any other
provision. Rimer agrees that in the event that any provision of this Agreement
is held to be invalid, it shall be, to the extent permitted by law, modified as
necessary to be interpreted in a manner most consistent with the present terms
of the provision, to give effect to the provision. Finally, in the event that
any provision of this Agreement is held to be invalid and not capable of
modification by a court, then Rimer understands and agrees that such provision
shall be considered expunged (eliminated), and he further agrees that the
remaining provisions shall be treated as in full force and effect as if this
Agreement had been executed by Rimer after the expungement (elimination) of the
invalid provision.

24.    Representations. By signing this Agreement, Rimer represents that he has
read this entire document and understands all of its terms.

25.    21-Day Consideration Period. Rimer may consider whether to sign and
accept this Agreement for a period of twenty-one (21) days from the day he
received it. If this Agreement is not signed, dated and returned to Whiting
Petroleum’s Vice President, General Counsel and Corporate Secretary within
twenty-two (22) days, the offer of severance payments and benefits described in
paragraph 3above will no longer be available. Rimer acknowledges that should he
sign and return this Agreement within the 21-day period identified in this
subparagraph, he is knowingly waiving whatever additional time he may have up to
the conclusion of the 21-day period for consideration of this Agreement.

 

ACCEPTED:     ACCEPTED:       WHITING PETROLEUM CORPORATION           Charles J.
Rimer            

Dated:        

Date Agreement was originally given to Rimer:              

 

5